Citation Nr: 0941285	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  05-32 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for diabetic retinopathy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1968 to 
February 1971.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board previously remanded this issue for issuance 
of a statement of the case in September 2007.    

The Board observes that in October 2009, the RO issued a 
supplemental statement of the case with respect to the issue 
of service connection for renal complications-insufficiencies 
indicating that the Board remanded this issue for issuance of 
a letter pursuant to the Veterans Claims Assistance Act.  
However, in its September 2007 decision, the Board reopened 
the claim for entitlement to service connection for renal 
complications-insufficiencies and denied the issue, which was 
listed as entitlement to service connection for diabetic 
nephropathy (also described as renal complications-
insufficiencies), on the merits.  Accordingly, as the Board 
has already issued a final decision with respect to this 
issue, it is no longer in appellate status.  The Board 
therefore hereby stresses to the RO, the Veteran, and the 
Veteran's representative that the issue of service connection 
for renal complications-insufficiencies listed in the October 
2009 supplemental statement of the case is no longer in 
appellate status; that supplemental statement of the case was 
issued in error.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its September 2007 decision, the Board directed the RO to 
take appropriate action pursuant to 38 C.F.R. § 19.26, to 
include furnishing the Veteran and his representative with an 
appropriate statement of the case with respect to the issue 
of entitlement to service connection for diabetic 
retinopathy.  See Manlincon v. West, 12 Vet.App. 238 (1999).  
On October 1, 2009, the RO issued a statement of the case 
with respect to this issue.  In a cover letter, the RO 
notified the Veteran that he had 60 days from the date of the 
letter to file a substantive appeal.  However, the RO 
returned the case to the Board prior to the Veteran filing a 
substantive appeal or the expiration of the 60-day period.  
Although the Veteran has not filed a substantive appeal, he 
still has time to file a substantive appeal if he desires to 
complete an appeal as to this issue.  Thus, this case must be 
returned to the RO to afford the Veteran and his 
representative the full 60-day period allowed to file a 
substantive appeal.   

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

The Veteran and his representative should 
be afforded the full 60-day period 
allowed to file a substantive appeal from 
the date of issuance of the October 1, 
2009 statement of the case if the Veteran 
desires to complete an appeal as to the 
issue of service connection for diabetic 
retinopathy.  If, and only if, the 
Veteran files a timely substantive appeal 
on the issue of service connection for 
diabetic retinopathy, then the case 
should be returned to the Board for 
appellate review of that issue.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


